

	

		III

		109th CONGRESS

		2d Session

		S. RES. 367

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Santorum (for

			 himself and Mr. Specter) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the Pittsburgh Steelers for

		  their victory in Super Bowl XL.

	

	

		Whereas, on Sunday, February 5, 2006, the Pittsburgh

			 Steelers defeated the Seattle Seahawks by a score of 21–10, in Detroit,

			 Michigan;

		Whereas that victory marks the 5th Super Bowl Championship

			 for the Steelers organization, tying Pittsburgh with the San Francisco 49ers

			 and the Dallas Cowboys for the most Super Bowl wins in the history of the

			 National Football League;

		Whereas, after losing a game to Cincinnati on December 4,

			 and dropping their record to 7 wins and 5 losses, the Steelers won 8

			 consecutive games, the last of which earned the team an overall record of 15–5

			 and the right to be named Super Bowl Champions;

		Whereas the path of the Steelers to the Super Bowl

			 included road victories against the Cincinnati Bengals, the Indianapolis Colts,

			 and the Denver Broncos, making the Steelers the 2nd team in NFL history to win

			 3 playoff games on the road;

		Whereas Bill Cowher, a Pittsburgh native and the longest

			 tenured head coach in the NFL, was a steady presence throughout the season and

			 earned his 1st Super Bowl victory after 14 seasons at the helm of the Steelers

			 team;

		Whereas Jerome Bettis, who is affectionately known as

			 The Bus, and is the 5th leading rusher in NFL history, was the

			 emotional leader of the Steelers team and was able to return to his hometown of

			 Detroit to participate in his 1st Super Bowl, after which he announced his

			 retirement from the game of football;

		Whereas Hines Ward, who caught 5 passes for 123 yards and

			 1 touchdown, was named Most Valuable Player of Super Bowl XL, joining Franco

			 Harris, Lynn Swann, and Terry Bradshaw as the only Steelers to earn that

			 prestigious award;

		Whereas, at the age of 23, Pittsburgh quarterback Ben

			 Roethlisberger was the youngest starting quarterback ever to win a Super

			 Bowl;

		Whereas the defense of the Steelers, led by Pro-Bowl

			 performers Troy Polamalu, Joey Porter, and Casey Hampton, held the highest

			 scoring team in the NFL, the Seattle Seahawks, to more than 18 points below

			 their season average of 28.3 points per game; and

		Whereas the Rooney family, who have owned the Pittsburgh

			 Steelers since the founding of the team in 1933, have provided the Steelers

			 organization with a level of stability and commitment to community that is

			 unmatched in the modern sports environment and have created a team that is as

			 beloved by its hometown as any in the world: Now, therefore, be it

		

	

		That the Senate congratulates the

			 Pittsburgh Steelers on their hard-fought, well-deserved victory in Super Bowl

			 XL.

		

